 THE CONCORD TELEPHONE COMPANY253The Concord Telephone Company andCommunica-tion Workers of America, AFL-CIO, Petition-er. Case 11 -RC-4735March 10, 1980DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn August 20, 1979, the Regional Director forRegion 11 issued his Decision and Direction ofElection in the above-entitled proceeding, amendedin an order issued on August 24, 1979, in which hefound appropriate a systemwide unit including em-ployees in the Employer's plant, traffic, and com-mercial departments. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request forreview of the Regional Director's decision' on thegrounds, inter alia, that, in making his unit findings,he departed from officially reported Board prece-dent. The Employer filed a statement in oppositionthereto.The National Labor Relations Board, by tele-graphic order dated September 17, 1979, grantedthe request for review. Thereafter, the Employerfiled a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,including the Employer's brief on review, andmakes the following findings:The Employer contends that the Regional Direc-tor's decision, as amended, finding appropriate asystemwide unit of all employees, should be af-firmed, as it is supported by the record evidenceand officially reported Board precedent.The Petitioner, in its request for review, con-tends that a systemwide unit of Plant departmentemployees, excluding, inter alia, employees withinthe Employer's traffic and commercial depart-ments, is appropriate. There is no bargaining histo-ry for the employees involved in this proceeding.The Employer is an independent telephone com-pany headquartered in Concord, North Carolina,servicing two and a half counties in that State. Ad-' On August 29, 1979, the Petitioner filed a request with the RegionalDirector asking that its request for review also be considered a motionfor reconsideration of his Decision and Direction of Election. On Sep-tember 11, 1979, the Regional Director, after having considered the Peti-tioner's motion, issued an order adhering to his original decision, asamended August 24, 1979.248 NLRB No. 44ministratively it lacks districts or divisions. Instead,it maintains the departments traditional in the in-dustry: plant, traffic, and commercial. It operatesfour personnel-attended and five nonattended ex-changes in the area served, the four attended ex-changes being Concord, Kannapolis, Albermarle,and China Grove. The distance separating theheadquarters office in Concord from the other ex-changes varies from 7 to 23 miles.The plant department is responsible for the phys-ical arrangements necessary for providing andmaintaining telephone service, including engineer-ing and construction programs, such as rearrange-ment of equipment necessary to provide service fornew customers, installing and repairing telephones,management of property, vehicles, buildings, andsupplies, in addition to purchasing and maintaininginventories. Job titles in the plant department in-clude installers, repairmen, cable splicers, non-professional engineers, construction crews, ware-housemen, plant clerks, and plant janitors. Much ofits work can be described as "field" work. Thetraffic department provides operator services anddevelops traffic engineering data. Its employees areall located at Concord. The commercial departmentis responsible for customer contacts, billing, pay-roll, and other accounting functions. Its employeesare located at the four offices having attended ex-changes. The plant, traffic, and commercial depart-ments employ a total of 284 employees: 147, 95,and 42 employees, respectively. The departmentsare separately supervised and employees are not in-terchanged.While the Board has generally considered thatthe optimum unit in public utilities is systemwide, ithas not required, as the Board said in TidewaterTelephone,2referred to below, that it be multide-partment at all times and in all circumstances, par-ticularly where, as here, no labor organizationseeks to represent the employees on a more com-prehensive basis.3To support his systemwide unit determination,the Regional Director cited examples of interde-partmental contact of employees in performing cer-tain tasks, such as providing PBX service, handlingcustomer billing problems that involve the location2 See Tidewater Telephone Company, 181 NLRB 867 (1970), where theBoard found appropriate a unit "of all employees performing work cus-tomarily done by telephone industry plant department employees" sys-temwide, though the employer had no plant department as such; IroquoisTelephone Corporation, 169 NLRB 344 (1968), where the Board found ap-propriate a unit of plant department employees in a single district of theemployer that was an administrative and operational subdivision of thecompany's New York state operationsI At the hearing, the Petitioner responded affirmatively to the Respon-dent's question whether the Petitioner would be willing to represent asystemwide unit, if the Board were to find that the only one appropriate.However, it is clear from the Petitioner's request for review that it isseeking to represent only the plant department employees. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDof calls by traffic and to some extent assistance byplant employees, and conducting extended area fea-sibility studies. Also relied on by the Regional Di-rector was the sharing by employees of lounge, res-troom, and parking facilities within the exchanges.We find these normal employee contacts insuffi-cient to detract from the functional integration ofthe plant department itself. Its function is distinctand it is supervised by a construction superinten-dent, an equipment superintendent, an outside plantengineer, and three local "plant" managers, whosupervise the plant employees attached to the Con-cord, Kannapolis, and Albermarle locations, as wellas a vice president in charge of purchasing. In ad-dition, the employee complement here is obviouslynot so small as to warrant finding only a system-wide unit appropriate.4' Compare, for example, Red Hook Telephone Company, 168 NLRB260 (1967), where the total employee complement was only 43, and Fidel-In view of the foregoing, we find that the fol-lowing employees of the Employer constitute aunit appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesof the Employer's plant department, includingplant department janitors, plant clerks andnon-professional engineers, excluding all trafficemployees, commercial employees, office cleri-cals, professional employees, confidential em-ployees, guards and supervisors as defined inthe Act.[Direction of Election and Excelsior footnoteomitted from publication.]iry Telephone Company, 221 NLRB 1335 (1976), then-Member Fanningdissenting, where the total complement was 58.